 ADF, INC. 355 NLRB No. 62 
351
ADF, Inc., and its alter ego ADLA, LLC 
and 
Interna-tional Brotherhood of Teamsters, Local Union 
No. 251. 
 Case 1ŒCAŒ45068 
August 5, 2010 
DECISION
 AND
 ORDER BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND PEARCE On February 26, 2010, the two sitting members of the 
Board issued a Decision and 
Order in this proceeding, 
which is reported at 355 NLRB 81.
1 Thereafter, the Gen-
eral Counsel filed an appli
cation for enforcement in the 
United States Court of Appeals for the First Circuit.  On 
June 17, 2010, the United States Supreme Court issued 
its decision in 
New Process Steel, L.P. v. NLRB
, 130 
                                                          
 1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a thre
e-member group, all of the powers 
of the National Labor Relations Boar
d in anticipation of the expiration 
of the terms of Members Kirsanow
 and Walsh on December 31, 2007.  
Thereafter, pursuant to this delega
tion, the two sitting members issued 
decisions and orders in unfair labor
 practice and representation cases. 
S.Ct. 2635, holding that under Section 3(b) of the Act, in 
order to exercise the delegated authority of the Board, a 
delegee group of at least th
ree members must be main-
tained.  Thereafter, the court of appeals dismissed the 

General Counsel™s application for enforcement.  
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.
2   
The Board has considered the judge™s decision and the 
record in light of the exceptions and briefs and has de-
cided to affirm the judge™s rulings, findings, and conclu-

sions and to adopt the recommended Order to the extent 
and for the reasons stated in 
the decision reported at 355 
NLRB 81, which is incorporated herein by reference.
3                                                           
 2 Consistent with the Board's general practice in cases remanded 
from the courts of appeals, and for reasons of administrative economy, 
the panel includes the members who pa
rticipated in the original deci-
sion.  Furthermore, under the Board™s standard procedures applicable to 

all cases assigned to a panel, the Board Members not assigned to the 
panel had the opportunity to particip
ate in the adjudication of this case 
at any time up to the i
ssuance of this decision. 
3 We find it unnecessary to rely on 
Cardi Corp
., 353 NLRB 966 
(2009), cited at 355 NLRB 81, 81 fn. 4. 
 